1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8

9
     DANTE PATTISON,                                 ) Case No.: 3:19-CV-00539-RCJ-CLB
10                                                   )
                                                     )
11
                            Plaintiff,               ) USCA No: 20-15454
                                                     )
12   vs.                                             ) ORDER
                                                     )
13   GARRIT PRUYT, et al.,                           )
                                                     )
14                                                   )
                            Defendants.              )
15                                                   )

16

17          In accordance with (ECF No. 12) this matter is referred to this Court for the limited

18   purpose of determining whether in forma pauperis status should continue for this appeal or
19
     whether the appeal is frivolous or taken in bad faith.
20
            IT IS HEREBY ORDERED that this Court certifies that any in forma pauperis for this
21
     appeal would not be taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3).
22

23          IT IS SO ORDERED this 24th day of March, 2020.
24

25

26                                                     ROBERT C. JONES
                                                       United States District Court Judge
27

28
